Title: To George Washington from William Moultrie, 26 April 1793
From: Moultrie, William
To: Washington, George

 

Sir,
Charleston [S.C.] 26th April 1793

The very defenceless state of this Port, together with the earnest wish of the Citizens, has determined me in erecting a few Cannon to preserve the peace and secure the command of the Harbor; I do myself the honor of communicating this to you, and hope the measure will meet with your approbation.
The expences cannot be great, as we already have the Cannon, the Batteries in contemplation to be erected, are to be, one of five 18 pdrs at Fort Johnson, another of two 18 pdrs at Fort Moultrie and should circumstances require it, one of two 18 pdrs on the point of Marsh called Shutes folly which is opposite to Fort Johnson.
In consequence of the rupture between the French Republic and other powers in Europe, I have taken as my guide the Treaties which subsist between the Several powers and the United States; and as in Some instances these will clash, I am to request your instruction respecting that line by which I should conduct myself during the existence of the war. I have the honor to be your most Obt & very huml. Servt

Willm Moultrie

